DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, paragraphs (e.g., [0001] & [0008]-[0012]) of the disclosure requires correction.  Furthermore, any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 & 12 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 & 9 of prior U.S. Patent No. 10,925,499. This is a statutory double patenting rejection.

AND;

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,925,499. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed towards a system for using integrated sensor arrays to measure and analyze multiple biosignatures comprising an apparatus, a least one remote transceiver device, at least one remote computer device, at least two sensors, i.e. a SNS and a non-SNS sensor, wherein the apparatus further analyzes said biosignatures, calculates at least one output datum and transmits said datum to at least one remote transceiver device.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-11, 13 & 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stivoric et al. (US 2007/0100666) in view of Scheurer (US 2008/0249584).
In regards to claims 1-11, Stivoric et al. discloses a system for using integrated sensor arrays to measure and analyze multiple biosignatures from a human or an animal comprising {e.g., [0002]-[0003], [0031] & (Fig 1)}: an apparatus for sensing and analyzing at least two biosignatures (e.g., via the disclosed sensor device 10), wherein the apparatus includes a biosensor array (e.g., element 12), an electronic core and at least one antenna; at least one remote transceiver device; and at least one remote computer server (e.g., via the disclosed module 55); wherein the biosensor array comprises at least two sensors, wherein the apparatus analyzes at least one output datum of the at least two biosignatures, and transmits the at least one output datum to the at least one remote transceiver device; wherein the at least one remote transceiver device transmits the at least one output datum to the at least one remote computer server or at least one remote computing device or database for storage; wherein the apparatus and the at least one remote transceiver device have real-time or near-real-time two-way communication; wherein the at least one remote transceiver device and the at least one remote computer server have real-time or near-real-time communication; and wherein the at least one remote computer server is operable to analyze apparatus data {e.g., [0097]-[0099], [0101]-[0105], [0145]-[0150] & (Figs 1-1b & 19)}.
In regards to claims 12-15, Stivoric et al. discloses a system for using integrated sensor arrays to measure and analyze multiple biosignatures from a human or an animal comprising: an apparatus for sensing and analyzing at least two biosignatures, wherein the apparatus includes a biosensor array, an electronic core, and at least one antenna; at least one remote transceiver device; and at least one remote computer server; wherein the biosensor array comprises at least two sensors; wherein the apparatus analyzes at least two biosignatures from the at least two sensors, calculates at least one output datum of the at least two biosignatures, and transmits the at least one output datum to the at least one remote transceiver device; wherein the at least one remote transceiver device transmits the at least one output datum to the at least one remote computer server or at least one remote computing device or database for storage; wherein the apparatus and the at least one remote transceiver device have real-time or near-real-time two-way communication; wherein the at least one remote transceiver device and the at least one remote computer server have real-time or near-real-time communication; ; wherein the at least one remote computer server is operable to analyze apparatus data; wherein the at least one remote computer server is operable to detect at least one biosignature change and at least one rate of change  of the at least one biosignature change; wherein the at least one remote computer server is configured to receive at least one designated threshold for at least one biosignature; and wherein the at least one remote computer server is operable to generate at least one alert when the at least one biosignature change and the at least one rate of change of the at least one biosignature is greater than a designated threshold {e.g., [0097]-[0099], [0101]-[0105], [0145]-[0150], [0181], [0214]-[0216] & (Figs 1-1b & 19)}.
In regards to claims 16-20, Stivoric et al. discloses a system using integrated sensor arrays to measure and analyze at least one biosignature from a human or an animal comprising: an apparatus including a biosensor array, at least two sensors, at least one analog-to- digital converter, a multiplexer, a processor, and at least one antenna; at least one remote transceiver device; and at least one remote computer server; wherein the at least two sensors include at least one sympathetic nervous system (SNS) sensor and at least one non-sympathetic nervous system (non-SNS) sensor, wherein the sympathetic nervous system sensor 1s configured to calibrate the at least one non-SNS sensor; wherein the at least one remote transceiver device and the apparatus are operable for two- way cross-communication in real time or near-real time; wherein each of the at least two sensors are configured to capture at least one biosignature of the human or the animal; wherein the processor is configured to convert the at least one biosignature of the human or the animal into at least one output datum using at least one algorithm; wherein one or more of the at least one antenna is configured to transmit the at least one output datum to the at least one remote transceiver device via the two-way communication with the apparatus; wherein the at least one remote transceiver device is configured to share and/or transmit the at least one output datum with at least one remote computer server or at least one remote computing device or database for storage; and wherein the at least one remote computer server is configured to analyze apparatus data {e.g., [0097]-[0099], [0101]-[0105], [0145]-[0150], [0181], [0214]-[0216] & (Figs 1-1b & 19)}.
	Stivoric et al. discloses the system and the method for using integrated sensor arrays to measure and analyze multiple biosignatures from a human or an animal comprising at least two sensors of differing modalities except wherein said differing modalities include imaging, photon, spectroscopy, electrochemical, etc. and further include at least one sympathetic nervous system (SNS) sensor and a non-SNS sensor, wherein the at least one SNS sensor is used to calibrate one or more of the at least one non-SNS sensor.   Scheurer teaches that it is known in the art to use methods and devices stimulation to be equipped with different sensing modalities via the disclosed sensing circuitry (e.g., element 30), wherein said methods and devices are associated with sensing and controlling sympathetic activity, such as cardioparasympathetic activity, by way of a MV sensor (e.g., 25), i.e. a SNS sensor, and an accelerometer (e.g., element 26), i.e. a non-SNS sensor in order to measure sympathetic activity level which is then further used to control the delivery of electrical stimulation [e.g., 0014].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the systems and methods as taught by Stivoric et al. with the use of a SNS and a non-SNS sensor used to measure and control sympathetic activity as taught by Scheurer since such a modification would provide the system and the method for using integrated sensor arrays to measure and analyze multiple biosignatures from a human or an animal comprising at least two sensors of differing modalities wherein said differing modalities include imaging, photon, spectroscopy, electrochemical, etc. and further include at least one sympathetic nervous system (SNS) sensor and a non-SNS sensor, wherein the at least one SNS sensor is used to calibrate one or more of the at least one non-SNS sensor for providing the predictable results pertaining to effectively measuring sympathetic activity via the use of multiple sensors and modalities so as to control the delivery of electrical treatment [e.g., Scheurer, 0014].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792